Exhibit 10.1
 
WAIVER


This Waiver, dated August 12, 2011, is entered into between PositiveID
Corporation, a Delaware corporation (the “Company”) and Ironridge Global III,
LLC, a Delaware limited liability company ("Ironridge").
 
Background


WHEREAS, on July 27, 2011, the Company entered into a Preferred Stock Purchase
Agreement (the “Series F Agreement”) with Ironridge under which Ironridge is
committed to purchase for cash up to $1.5 million in shares of the Company’s
redeemable, convertible Series F Preferred Stock (the “Series F Preferred
Stock”) at $1,000 per share of Series F Preferred Stock.
 
WHEREAS, Section II.C.2 of the Series F Agreement provides that Ironridge is
obligated to purchase the Series F Preferred Stock in installments as follows:
$750,000 on the earlier of (1) 12 trading days after the date the Company
delivered the notice and (2) the number of trading days necessary for an
aggregate of $2.25 million of the Company’s common stock to trade on the Nasdaq
Capital Market; and $750,000 on the earlier of (1) 24 trading days after the
date the Company delivered the notice and (2) the number of trading days
necessary for an aggregate of $4.5 million of the Company’s common stock to
trade on the Nasdaq Capital Market.
 
WHEREAS, Ironridge's obligation to purchase the Series F Preferred Stock is
subject to satisfaction of a closing condition in Section II.C.5.(f) of the
Series F Agreement which states that the trading price of the Company’s common
stock has not fallen below 70% of the closing price on the trading day
immediately before the date it announced that it entered into the Series F
Agreement.
 
WHEREAS, on July 28, 2011, the Company presented Ironridge with a notice to
purchase $1.5 million of Series F Preferred Stock in cash.


WHEREAS, the Company’s common stock has fallen below the 70% of the closing
price on the trading day immediately before the date it announced that it
entered into the Series F Agreement.


WHEREAS, in order to effect a Purchase Closing (as defined in the Series F
Agreement) under the Series F Agreement, Ironridge must waive the closing
condition referenced in Section II.C.5.(f) of the Series F Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties, intending to be legally bound,
hereby agree as follows:
 
1.           Waiver.  In consideration for Ironridge's agreement to waive the
closing condition set forth in Section II.C.5.(f) of the Series F Agreement as
it relates to Section II.C.2.(a) only of the Series F Agreement, the Company
agrees to an amendment to Section II.C.2 of the Series F Agreement as follows:
 
Section II.C.2 shall be amended in its entirely and replaced with the following:
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Purchase Closings. Purchaser will purchase and make payment for the
Preferred Shares, in cash by wire transfer of funds available within two (2)
business days of a Purchase Closing, to an account designated by Company, as
follows:
 
a.      $500,000.00 on August 15, 2011; and
 
b.      $500,000.00 on the earlier of (i) 20 Trading Days after August 15, 2011,
and (ii) the number of Trading Days necessary for an aggregate of $2.0 million
in Common Stock to trade on the Trading Market, as reported by Bloomberg; and
 
c.      $500,000.00 on the earlier of (i) 20 Trading Days after the Purchase
Closing in referred to in II.C.2.b., (ii) the number of Trading Days necessary
for an aggregate of $2.0 million in Common Stock to trade on the Trading Market
subsequent to the Purchase Closing referred to in II.C.2.b., as reported by
Bloomberg, and (iii) September 26, 2011, with the requirement that cash be
received by the Company on or before September 30, 2011.
 
Company will deliver the Preferred Shares to Purchaser by reputable overnight
courier immediately upon each date of receipt of funds as set forth above (each,
a “Purchase Closing”).
 
2.           Effect on Agreement; Capitalized Terms.  Except as set forth in
this Waiver, the terms and provisions of the Series F Agreement are hereby
confirmed and ratified in all respects and shall remain in full force and
effect.  Capitalized terms used but not defined herein shall have the meanings
set forth in the Series F Agreement.
 
3.           Counterparts; Execution by Electronic Delivery.  This Waiver may be
executed in two or more counterparts, all of which when taken together will be
considered one and the same agreement and will become effective when
counterparts have been signed by each party and delivered to the other party, it
being understood that both parties need not sign the same counterpart. In the
event that any signature is delivered by portable document format, facsimile or
electronic transmission, such signature will create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.
 


[Signatures on Following Page.]
 
 
 

--------------------------------------------------------------------------------

 
 
This Waiver has been signed and delivered by the undersigned as of the date set
forth above.




COMPANY:


POSITIVEID CORPORATION




By: /s/ William J.
Caragol                                                                           
Name:  William J. Caragol
Title: President and Chief Financial Officer


IRONRIDGE GLOBAL III, LLC




By: /s/ Richard H.
Kreger                                                                           
Name: Richard H. Kreger
Title: Managing Director


 